DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 5, recites “mullion mount bracket”.  However, the metes and bounds of a “mullion mount bracket” is unclear.  For purposes of examination “mullion mount bracket” is considered a bracket with a mullion.  A mullion is defined by the Merriam-Webster dictionary as “a slender vertical member that forms a division between units of a window, door, or screen or is used decoratively”.  Thus a “mullion mount bracket” will be considered a bracket with “a slender vertical member that forms a division”.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 6-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2008/0302120) in view of Pignolo (US 2018/0202685).
	Per claim 1, Kang teaches a multiple directional blow unit cooler comprising: a) a front plate (52, 55, and 58) (i.e. to clarify, the front “plate” is considered to be the combination of sub-plates 52, 55 and 58); b) the front plate (52 and 58) comprising a side wall (52) with the side wall defining a plurality of voids (14a and 14b); c) the front plate further comprising a top ledge (58) attached to and normal to the sidewall (52), with the top ledge defining a plurality of voids (16a and 16b); d) the front plate further 
	However, Pignolo teaches a multiple directional blow unit including a back plate (see annotated figure below of figure 1) including a plurality of voids (40) and a drip pan (5) for preventing foul odors in the blow unit (para. 0019).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a back plate including a plurality of voids and a drip pan, as taught by Pignolo in the invention of Kang, in order to advantageously prevent foul odor from emanating from the blow unit (para. 0019).

    PNG
    media_image1.png
    616
    757
    media_image1.png
    Greyscale

	Further, it is understood claim 1 includes the recitation “for a wall mount embodiment” which is considered to be a statement of intended use.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here (MPEP 2114, section II). While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
	Per claim 2, Kang, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Kang, as modified, teaches wherein the front plate (52, 55, and 58) is fastened to the back plate (rear plate and 56 best seen in figure 22) 
	However, Pignolo teaches a multiple directional blow unit including wherein a drip pan (5) is attached below a front plate and a back plate (see figure 1) in a manner that defines a circulation void with the circulation void defined by top edges of the pan (see annotated figure below of figure 1) and lower edges of a front plate and lower edges of a back plate (see annotated figure below of figure 1) for preventing foul odors in the blow unit (para. 0019).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a drip pan is attached below a front plate and a back plate in a manner that defines a circulation void with the circulation void defined by top edges of the pan and lower edges of a front plate and lower edges of a back plate, as taught by Pignolo in the invention of Kang, as modified, in order to advantageously prevent foul odors from emanating from the blow unit (para. 0019).

    PNG
    media_image2.png
    700
    716
    media_image2.png
    Greyscale

	
	Per claim 3, Kang, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Kang, as modified, fails to explicitly teach a first and second back support angle (500) attached to the back plate.  

	
	Per claim 6, Kang, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Kang, as modified, teaches fans (224/234) disposed within the voids of the front plate. 
	Per claim 8, Kang, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Kang, as modified, teaches an evaporation coil (30) attached to the back plate see figure 22) (to clarify, heat exchanger 30 is an evaporator since the system is an indoor air conditioner unit, thus inherently providing cooling which is accomplished by a heat exchanger operating as an evaporator). 
	Per claim 9, Kang, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Kang, as modified, teaches void covers (23) disposed over voids of the front plate. 
	Per claim 11 and 14, Kang teaches a multiple directional blow unit cooler for horizontal placement (207) comprising: a) a front plate (52, 55, and 58), b) the front plate comprising a drainage wall (52); c) the front plate further comprising a top ledge (58), 
	Regarding the drainage wall, Pignolo teaches a multi direction blower unit cooler housing including a drainage wall (see annotated figure below of figure 1) comprising a plurality of drainage creases (see annotated figure below of figure 1), the drainage creases converging upon a drain tube (6) disposed upon the front plate, 
a back plate (4a-c) including a vertical wall (wall 4c) comprising a plurality of voids (voids 40 in wall 4c), and a drip pan (5) (claim 11), and a pair of back support angles (9) attached to the back plate (4a-c) (claim 14) for preventing foul odor in the cooler (para. 0019).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a drainage wall (see annotated figure below of figure 1) comprising a plurality of drainage creases (see annotated figure below of figure 1), the drainage creases converging upon a drain tube disposed upon the front plate, a back plate including a vertical wall comprising a plurality of voids, and a drip pan (claim 11) and a pair of back support angles attached to the back plate (claim 14), as taught by Pignolo in the invention of Kang, in order to advantageously prevent foul odors in the cooler (para. 0019).
Per claim 12, Kang, as modified, meets the claim limitations as disclosed in the above rejection of claim 11.  Further, Kang, as modified, teaches wherein the front plate (52, 55, and 58) is attached to the back plate (see figure 22). 
	Per claim 13, Kang, as modified, meets the claim limitations as disclosed in the above rejection of claim 11.  Further, Kang, as modified, teaches an evaporation coil (30) attached to the back plate (see figure 22).
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2008/0302120) in view of Pignolo (US 2018/0202685) as applied to the claims above and further in view of  Yabu (WO 2002/055937).
	Per claim 7, Kang, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Kang, as modified, fails to explicitly teach one or more fans disposed within the voids of the back plate.  However, Yabu teaches fans (5; see figure 26) disposed within voids (plurality of voids formed by the louvers in 4 as shown in figure 1) of a back plate (right side plate in which 4 is embedded as shown in figure 2) for improved cooling performance (pg. 3, para. 8, last line).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a plurality of fans disposed within voids of a back plate, as taught by Yabu in the invention of Kang, as modified, in order to advantageously improve the cooling performance of the system (pg. 3, para. 8, last line).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2008/0302120) in view of Pignolo (US 2018/0202685) as applied to the claims above and further in view of Grubbs (US 8,870,135).
Per claim 4 and 5, Kang, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Kang, as modified, fails to explicitly teach a first and second mullion mount bracket both attached to the backplate (claim 4) and wherein the first and second mullion mount brackets each comprise a top horizontal plate (410) attached to a vertical extension section (421) with the vertical extension section attached to a transition jog and the transition jog attached to a lower mount plate (430) (claim 5).
	Regarding the bracket, Pignolo teaches a cooler including a first and second bracket (plurality of 9) attached to a back plate for facilitating mounting of the cooler to a wall (para. 0083).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a first and second bracket attached to a back plate, as taught by Pignolo in the invention of Kang, as modified, in order to advantageously facilitate mounting of the cooler to a wall (para. 0083).  
 	Regarding the style of bracket, Grubbs teaches using a mullion mount bracket wherein the mullion mount bracket comprises a top horizontal plate (plate formed by 201-203) attached to a vertical extension section (section including 240 of plate formed by 201-203) with the vertical extension section attached to a transition jog (jog between plate formed by 201-203 and plate formed by 101-105) and the transition jog attached to a lower mount plate (plate formed by 101-105) for minimizing delays when installing HVAC equipment (col. 4, lines 14-15).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a mullion mount bracket including a top horizontal plate attached to a vertical extension section with the vertical extension section attached to a transition jog and the transition jog 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable Kang et al. (US 2008/0302120) in view of Pignolo (US 2018/0202685) as applied to the claims above and further in view of  Yamanaka (WO2002/061345).
	Per claim 10, Kang, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Kang, as modified, fails to explicitly teach one or more void covers disposed over voids of the back plate.  However, Yamanaka teaches a plurality of void covers (33) disposed over voids (space formed by covers 33) of a back plate (13) for improving air temperature uniformity (para. 5 of Description on page 2 of the English Translation).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a plurality of covers disposed over voids on a back plate, as taught by Yamanaka in the invention of Kang, as modified, in order to advantageously improve air temperature uniformity thereby providing as much comfort as possible (para. 5 of Description on page 2 of the English Translation).	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wu et al. (US 7,448,224) teaches a system for mounting an air treatment device to a wall. 
Harrington (US 5,248,121) teaches a mounting bracket.
Zanolin et al. (US 2011/0247352) teaches a wall mounting system for an air conditioning device.
Army (US 2013/0068421) teaches a multiple direction air blow unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763